Name: 94/368/EC: Commission Decision of 30 June 1994 altering the adjustment aid to the Portuguese refining industry for raw sugar imported from third countries at a reduced levy for the 1994/95 marketing year into Portugal (Only the Portuguese text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy;  beverages and sugar;  food technology;  trade policy;  Europe;  cooperation policy
 Date Published: 1994-07-01

 Avis juridique important|31994D036894/368/EC: Commission Decision of 30 June 1994 altering the adjustment aid to the Portuguese refining industry for raw sugar imported from third countries at a reduced levy for the 1994/95 marketing year into Portugal (Only the Portuguese text is authentic) Official Journal L 167 , 01/07/1994 P. 0074 - 0075COMMISSION DECISION of 30 June 1994 altering the adjustment aid to the Portuguese refining industry for raw sugar imported from third countries at a reduced levy for the 1994/95 marketing year into Portugal (Only the Portuguese text is authentic) (94/368/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector (1), as last amended by Regulation (EC) No 133/94 (2), and in particular the seventh indent of Article 9 (6) thereof, Whereas Article 9 (4) (c) of Regulation (EEC) No 1785/81 provides that, during the 1994/95 marketing year, adjustment aid is to be granted an intervention measure to the refining industry for raw sugar imported into Portugal at a reduced levy pursuant to Article 303 of the Act of Accession of Spain and Portugal and refined into white sugar in Portugal; whereas that aid amounts to ECU 0,08 per 100 kilograms of sugar expressed as white sugar for quantities of such sugar thus imported and refined in Portugal; whereas the quantities of raw sugar imported at a reduced levy are those referred to in the first paragraph of Article 303 of the Act of Accession as well as the quantities lacking referred to in the third paragraph of that Article, the import of which at a reduced levy is authorized for the marketing year under consideration; Whereas the third subparagraph of Article 9 (4) (c) of Regulation (EEC) No 1785/81 provides that the abovementioned adjustment aid may be altered for a given marketing year, in the light in particular of the amount of the storage levy fixed for that year; whereas although sugar imported into Portugal at a reducd levy is not subject to the storage levy, in view of the quantities of such sugar refined that levy is a determining factor for the prices as a whole on the market for white sugar and therefore for the margin of the Portuguese refineries; Whereas the amount of the storage levy for the 1994/95 marketing year was fixed by Commission Regulation (EC) No 1545/94 (3) at ECU 3,00 per 100 kilograms of white sugar; whereas that amount represents a reduction of ECU 1,50 per 100 kilograms of white sugar by comparison with that applicable for the 1993/94 marketing year; Whereas a corresponding alteration in the adjustment aid therefore appears necessary; Whereas those aids must therefore be altered; whereas account should in addition be taken of the alteration in the aid in question that has already been made for the previous marketing years in order to neutralize the effect of successive storage levy modifications on the refining margin for the 1994/95 marketing year; Whereas the measures provided for in this Decision are in accordance with the opinion of the Management Committee for Sugar, HAS ADOPTED THIS DECISION: Article 1 The adjustment aid provided for in the second subparagraph of Article 9 (4) (c) of Regulation (EEC) No 1785/81 shall be increased to ECU 1,08 per 100 kilograms of sugar expressed as white sugar for the 1994/95 marketing year. Article 2 This Decision is addressed to the Portuguese Republic. Done at Brussels, 30 June 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 177, 1. 7. 1981, p. 4. (2) OJ No L 22, 27. 1. 1994, p. 7. (3) OJ No L 166, 1. 7. 1994, p. 35.